May 4, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Western Reserve Life Assurance Co. of Ohio WRL Series Life Account WRL Xcelerator, WRL Xcelerator Focus & WRL Xcelerator Exec (File No. 333-107705) CIK No.: 0000778209 Dear Commissioners: On behalf of Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) and the WRL Series Life Account (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the forms of Prospectus and Statement of Additional Information dated May 1, 2010 for the above referenced deferred variable life policy offered by Western Reserve through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the form of Prospectus contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 20, 2011 via EDGAR. Sincerely, /s/ Gayle A. Morden Gayle A. Morden Manager, Registered Products & Distribution Products cc:Arthur D. Woods, Esq. Mary Jane Wilson-Bilik, Esq. Priscilla Hechler
